     Case 2:18-cv-00036-JCM-CWH Document 106 Filed 07/30/19 Page 1 of 2



 1   JOHN C. COURTNEY, ESQ.
     Nevada Bar No. 11092
 2   LBC LAW GROUP
 3   3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
 4   Ph.: (702) 608-3030
     Fax: (702) 463-4443
 5   info@lbclawgroup.com
     Attorneys for Defendant HKM Productions, Inc.
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8

 9
      Board of Trustees of the Southern Nevada        Case No.: 2:18-cv-00036-JCM-CWH
10    Joint Management and Culinary and
      Bartenders Training Fund dba Culinary
11    Academy of Las Vegas,
12           Plaintiff
13           v.
14    Christopher Fava, an individual; Jaime
      Monardes, an individual; Eclipse Theater,
15    LLC, a Nevada limited liability company;
      Eclipse Theater Las Vegas, Limited
16    Partnership, a Delaware Limited
      Partnership; 21 Greens Inc., a Nevada
17    corporation; Federal Insurance Company,
      an Indiana corporation; HKM Productions
18    Inc., a Nevada corporation,
19                   Defendants.
20
                  STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
21
            IT IS HEREBY STIPULATED AND AGREED by and between Defendant HKM
22

23   Productions, Inc. (“Defendant”) and Plaintiff Board of Trustees of the Southern Nevada Joint

24   Management and Culinary and Bartenders Training Fund dba Culinary Academy of Las Vegas

25   (“Plaintiff”), by and through their respective undersigned counsel, that Defendant HKM
26   Productions, Inc. be dismissed with prejudice from the above-captioned matter.
27
     ...
28
                                                     1
     Case 2:18-cv-00036-JCM-CWH Document 106 Filed 07/30/19 Page 2 of 2



 1          IT IS FURTHER STIPULATED that each party to this stipulation shall bear its own
 2   attorney’s fees and costs incurred herein.
 3
            IT IS SO STIPULATED this 30th day of July, 2019.
 4
       LBC LAW GROUP                                       BROWNSTEIN HYATT FARBER
 5                                                         SCHRECK, LLP
 6

 7
       By: /s/ John C. Courtney, Esq.                   By:     /s/ Troy P. Domina, Esq.
 8        JOHN C. COURTNEY, ESQ.                        ADAM P. SEGAL, ESQ.
          Nevada Bar No. 11092                          Nevada Bar No. 6120
 9        SEBASTIAN F. GAJARDO, ESQ.                    TROY P. DOMINA, ESQ.
          Nevada Bar No. 14874                          Nevada Bar No. 13862
10
          3215 W. Charleston Blvd., Ste. 120            100 North City Pkwy., Suite 1600
11        Las Vegas, Nevada 89102                       Las Vegas, Nevada 89106
          Ph.: (702) 608-3030/Fax: (702) 463-4443       Ph.: (702) 382-2101/Fax: (702) 382-8135
12        Info@LBCLawGroup.com                          tdomina@bhfs.com
          Attorneys for Defendant HKM Productions       Attorneys for Plaintiff
13

14

15
                                                  ORDER
16
            IT IS SO ORDERED.
17
                   August
            DATED this ____2,day
                               2019.
                                 of ________, 201__.
18

19
                                                        ____________________________________
20                                                      UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                    2
